SO ORDERED.

SIGNED this 25 day of August, 2020.




                                              _____________________________________________
                                              Joseph N. Callaway
                                              United States Bankruptcy Judge
___________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                RALEIGH DIVISION

 IN RE:

 WILSON ORGANIC FARM SERVICES INC.                               CASE NO.
                                                                 20-01190-5-JNC
        DEBTOR                                                   CHAPTER 11

                                  ORDER TO SHOW CAUSE

        Wilson Organic Farm Services Inc. (the “Debtor”) filed a petition for relief under
Subchapter V of Chapter 11 of the Bankruptcy Code on March 18, 2020 (Dkt. 1; the “Petition”).
Pursuant to 11 U.S.C. §1189(b), a small business debtor shall file a plan no later than 90 days after
the order for relief under this chapter. This case has been pending for 160 days and no plan has
been filed in accordance with 11 U.S.C. §1189(b) of the Bankruptcy Code. For the reasons stated,
a show cause hearing is necessary.

         Therefore, the Debtor is ORDERED to appear and show cause as to why its chapter 11
case should not be dismissed. A hearing on this show cause order will be held and is hereby noticed
for September 16, 2020, at 11:00 a.m. to be held by telephone. All parties are instructed to dial
1-888-273-3658 at that time and enter Access Code 3113071# when prompted. Do not join the
call as the host.


                                     END OF DOCUMENT
